December 18, 2009 VIA EDGAR Vincent DiStefano U.S. Securities and Exchange Commission 100 Fifth Street, NE Washington, DC 20549 Re: Causeway Capital Management Trust (File Nos. 333-67552 and 811-10467) Dear Mr. DiStefano: This letter responds to the comments you provided by telephone to the undersigned on November 16, 2009 relating to the registration statement filed on Form N-1A for Causeway Capital Management Trust (the “Trust”) on October 15, 2009.The registration statement contains information about the four series of the Trust (the “Funds”).A post-effective amendment to the Trust’s registration statement, reflecting responses to your comments and other updates, is expected to be filed on December 31, 2009.Unless otherwise noted, defined terms have the same meaning ascribed to them in the prospectus.For ease of reference, we have set forth below your comments, followed by responses to those comments.Included with this letter are excerpts from the Trust’s registration statement, marked to show changes from the October 15, 2009 filing.Unless otherwise specified, comments on the fund summaries apply to the disclosures for each series of the Trust. Fund Summaries 1.Comment:In the “Shareholder Transaction Fee” table, and the redemption fee line item, please revise the parenthetical to track the form to read: “(as a percentage of amount redeemed).”If the amount so calculated exceeds 2%, please explain. Response:The parenthetical in the line item has been clarified to read as requested.The redemption fee does not exceed 2% of the amount redeemed. 2.Comment:In the “Annual Fund Operating Expenses” table, please move the “Shareholder Service Fees” line item into a subheading of “Other Expenses.” Response:The “Shareholder Service Fees” line item has been moved as a subheading under “Other Expenses,” as requested.Since the Global Value Fund does not offer an Investor Class and does not incur Shareholder Service Fees, the line item has been removed for the Global Value Fund. 3.Comment:In the first footnote to the fee tables for the Funds other than the International Opportunities Fund, there is disclosure noting that “Other Expenses” reflects acquired fund fees and expenses of less than 0.01%, and the footnote explains what those acquired fund fees and expenses derive from.Please end the sentence after “0.01%” and remove the further explanation concerning acquired fund fees and expenses. U.S. Securities and Exchange Commission December 18, 2009 Page 2 Response:The additional language explaining acquired fund fees and expenses has been removed, as requested. 4.Comment:The International Value Fund fee table has a footnote about the expense limitation in place, but it appears that no fees were waived or expenses reimbursed during the prior fiscal year.If there were no waivers or expenses during the prior fiscal year, please remove the footnote. Response:As there were no waivers or reimbursements for the International Value Fund during the prior fiscal year, the footnote has been removed.The Global Value Fund and Emerging Markets Fund had fee waivers and/or reimbursements during the prior fiscal year, and the International Opportunities Fund is expected to have fee waivers and/or reimbursements once it commences operations.Accordingly, the footnote has been retained for those three Funds. 5.Comment:At the end of the section on principal investment strategies, there is a sentence cross referencing the “Fund Details” section for more information about the Fund’s investment program.Please remove that sentence. Response:The sentence has been removed, as requested. 6.Comment:In the section describing the main risks of investing in the International Value Fund and Global Value Fund, please add risk disclosure concerning the risks of these Funds’ value investment style, and in particular a discussion that the market may never recognize the true value of stocks selected by the Investment Adviser. Response:Additional risk disclosure concerning the value investing style of the International Value Fund and Global Value Fund has been added to the risk section of these Funds, as requested.In addition, additional risk disclosure has been added to the risk disclosure of the International Opportunities Fund, as it relates to its investment in the International Value Fund. 7.Comment:In the section describing the main risks of investing in the Funds, there is a sentence after the reference to the Funds’ indices that describes the index.Please remove that sentence. Response:The sentence describing each index has been removed from the Fund summaries, as requested.An additional section, later in the prospectus (and not in the Fund summaries) under “Fund Details – Additional Investment Information,” has been added to include information about the Funds’ indices. 8.Comment:Before the performance sections, there is disclosure about who the Fund may be appropriate for under a heading reading “Who Should Invest?”Please remove the heading.The disclosure that follows can remain. Response:The heading “Who Should Invest?” has been removed, as requested, and the disclosure that follows remains. U.S.
